DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

    WILBUR S. VEASY, WILL S. TWIGG and JERMAINE T. DAVIS,
                          Appellants,

                                     v.

 FRATERNAL ORDER OF POLICE JIM FOGLEMAN LODGE #50 INC.
                and EDWARD J. MANAK,
                       Appellees.

                               No. 4D19-2152

                               [May 14, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case No. 50-2014-CA-009494-
XXXX-MB.

   Nicole Milson of Milson Law P.A., Miami, for appellants.

   Robert C. Buschel and Eugene G. Gibbons of Buschel Gibbons, P.A.,
Fort Lauderdale, for appellee Fraternal Order of Police Jim Fogleman Lodge
#50 Inc.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.